               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        1:20 CR 90-MR-WCM-1

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )             ORDER
                                          )
SIVA K. DURBESULA,                        )
                                          )
           Defendant.                     )
____________________________________      )

      This matter is before the Court for the purpose addressing the

appearance of the Defendant in this district following an August 26, 2020

Order granting Defendant’s Motion to Transfer this matter from the District

of South Carolina to the Western District of North Carolina. See Doc. 1.

      The following information appears from the available docket:

      A sealed indictment was filed against Defendant on January 28, 2020.

      Defendant was arraigned on March 3, 2020 at which time the indictment

was unsealed as to Defendant and the Office of the Federal Public Defender

was appointed to represent Defendant. Defendant entered a plea of not guilty

and waived his right to a detention hearing at that time.

      A superseding indictment was filed on August 19, 2020. A Motion to

Dismiss or Transfer was filed by Defendant on the same day.

      Defendant was arraigned on the superseding indictment on August 25,

2020 and entered a plea of not guilty. He continued to waive his right to a

                                      1

      Case 1:20-cr-00090-MR-WCM Document 2 Filed 09/02/20 Page 1 of 2
detention hearing.

     On August 26, 2020, Defendant’s Motion to Transfer was granted.

     IT IS THEREFORE ORDERED THAT:

     1. The Clerk is DIRECTED to transmit to the United States Marshals

        Service a copy of the superseding indictment along with a copy of the

        Order directing transfer of the case to this district.

     2. The United States Marshals Service is DIRECTED to transport

        Defendant to this district for further proceedings at the first available

        opportunity.

     3. The Clerk is DIRECTED to schedule a status conference for the first

        available date following confirmation of Defendant’s arrival in this

        district, with notice of that conference being provided to counsel of

        record in the District of South Carolina as well as to the Government

        and the Federal Defender’s Office in this district.




                                 Signed: September 2, 2020




                                        2

     Case 1:20-cr-00090-MR-WCM Document 2 Filed 09/02/20 Page 2 of 2
